Shipman, J.
The only question in this case is whether bichromate of soda is an enumerated article. The only enumeration is that stated in tho statute as a “chemical compound and salt.” A chemical compound enumerates nothing, any more than the general term “manufacture.” A chemical salt is, speaking generally, and not with scientific precision, the combination of an acid and a base. A base is the union of a metal and oxygen. It is a most general term. I cannot think that, within the meaning of the statute, the term “chemical compound and salt” enumerates the article of bichromate of soda. There is no question in my mind, from tho testimony, that bichromate of soda has a similitude, in the uses to which it is applied, to bichromate of potash. It is not perhaps as valuable or beneficial in tho manufacture of chrome yellow as the bichromate of potash, but the universal testimony of both plaintiffs’ and defendant’s witnesses is that the general uses to which the two a,rticles are applied are, substantially identical. The point of difference is that the plaintiffs’ witnesses testify that bichromate of soda cannot be used to much advantage in the production of chrome yellow, and *686of some other shades, or perhaps many other shades, of colors, giving to the testimony as much latitude as it will bear. But the general purposes for 'which it is used, the witnesses, starting with the testimony of Prof. Morton, agree, are substantially the same. In my opinion, there is no question of fact to go to the jury. There is only a question of law.
By direction of the court, the jury rendered a verdict in favor of the defendant.